                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

HERBERT L. CAMPBELL,                       )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )
                                           )
NEBRASKA COURT OF APPEALS,                 )                           4:19CV3026
SCOTT R. FRAKES, BRAD HANSEN,              )
DISTRICT COURT OF JOHNSON                  )
COUNTY NEBRASKA, JUDGE JULIE               )
SMITH, STEVEN D. BURNS, District           )                              ORDER
Court Judge of Lancaster County, Nebraska, )
LANCASTER COUNTY SHERIFF,                  )
LINCOLN POLICE DEPARTMENT,                 )
TOMAS CASSIDY, JAMES PESCHONG, )
CHRISTOPHER CHAMPOLIX, ROBERT )
HURLEY, KENT BALER, SAMUEL                 )
SANTACROCE, JOSEPH KAUFMAN,                )
BRENDA SMOLLEN, AMBER                      )
BRINTON, ALLISON PUPPE, JUDY               )
BURIVAL, GARY E. LACEY, KEITH E.           )
ALLENSTEIN JR., SARAH MCGOWAN, )
LANCASTER COUNTY ATTORNEY                  )
OFFICE, VICKIE L. JOHNSON, DENNIS )
R. KEEFE, TIMOTHY M. EPPLER,               )
PUBLIC DEFENDER, PATRICIA W.               )
LAUKAITIS, OFFICIAL COURT                  )
REPORTER, AARON SANDERFORD,                )
and LINCOLN JOURNAL STAR,                  )
                                           )
                     Defendants.           )
                                           )

        This matter is before the court on its own motion. Plaintiff filed a Complaint (Filing No. 1)
on March 28, 2019. However, Plaintiff failed to include the $400.00 filing and administrative fees.
Plaintiff has the choice of either submitting the $400.00 filing and administrative fees to the clerk’s
office or submitting a request to proceed in forma pauperis.1 Failure to take either action within 30
days will result in the court dismissing this case without further notice to Plaintiff.

        IT IS THEREFORE ORDERED that:

        1.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or submit a request
to proceed in forma pauperis within 30 days. Failure to take either action will result in dismissal of
this matter without further notice.

       2.     The clerk of the court is directed to send to Plaintiff the Form AO240 (“Application
to Proceed Without Prepayment of Fees and Affidavit”).

       3.      The clerk of the court is directed to set a pro se case management deadline in this
matter with the following text: April 29, 2019: Check for MIFP or payment.

        DATED this 29th day of March, 2019.

                                                BY THE COURT:

                                                s/ Richard G. Kopf
                                                Senior United States District Judge




        1
        If Plaintiff is granted leave to proceed in forma pauperis (“IFP”) in this matter, he will be
allowed to pay the court’s $350 filing fee in installments. See 28 U.S.C. § 1915(b)(1); In re Tyler,
110 F.3d 528, 529-30 (8th Cir. 1997). He would not be subject to the $50.00 administrative fee
assessed to non-IFP plaintiffs.

                                                    2
